Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         25-OCT-2019
                                                         02:09 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   LAVERNE REMBERT, Petitioner,

                                 vs.

          HAWAI#I PAROLING AUTHORITY, Respondent Agency,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CASE NO. 1PC041002384)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Laverne Rembert’s

petition for writ of mandamus, filed on October 3, 2019, the

documents attached thereto and submitted in support thereof, and

the record, it appears that alternative means are available for

petitioner to seek relief.    See HRPP Rule 40(a)(2).    Petitioner,

therefore, is not entitled to the requested extraordinary writ

from this court.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 25, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                     2